Citation Nr: 0730865	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  02-15 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disability, and if so, whether service connection is 
warranted.    

2. Entitlement to service connection for a right knee 
disability.  

3. Entitlement to service connection for frostbite of the 
right upper extremity and left upper extremity.  

4. Entitlement to service connection for a cervical spine 
disability.  

5. Entitlement to service connection for a low back 
disability.  

6. Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder.  

7. Entitlement to a rating higher than 10 percent for scars 
of the right hand with retained metallic foreign bodies.  

8. Entitlement to a compensable rating for scars of the face, 
right angle of the mouth, and upper lip.  

9. Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and J.G.
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1948 to September 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2001, February 2005, 
and January 2006, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The record shows that the RO previously denied service 
connection for the left knee disability in an unappealed 
rating decision in March 1958.  By operation of law, the 
unappealed rating decision became final (hereinafter also 
referred to as finality).  See 38 U.S.C.A. § 7105.  On the 
current claim, the RO adjudicated the left knee claim on the 
merits without regard to finality.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001). 

For this reason, the Board has styled the issue to reflect 
that finality had attached to the previous rating decision, 
denying service connection for a left knee disability.  

As for the claims relevant to the spine disability, the RO in 
a July 2001 rating decision denied service connection for 
degenerative joint disease of the spine.  The Board in this 
decision distinguishes between the neck or cervical spine and 
the low back or lumbosacral spine because there are two 
different dispositions. 

As for the claim for increase for the right hand, in a 
December 2004 rating decision, the RO granted a 10 percent 
rating for the scars of the right hand with retained metallic 
foreign bodies, effective in January 2001.  In that decision, 
the RO acknowledged that it initially construed the veteran's 
right hand claim as one for service connection for right hand 
pain, but as service connection was already established for a 
right hand injury, specifically, residuals of shell fragment 
wounds, the claim was recharacterized as one for an increased 
rating.  The veteran continues his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

At the hearing, testimony was given on the claim of service 
connection for cold injuries of the lower extremities, which 
the veteran raised in a statement, dated in September 2006.  
At the hearing, in support of the claim attention was called 
to a VA medical opinion in January 2004.  

As the claim of service connection for cold injuries of the 
lower extremities was previously denied, the Board construes 
the veteran's statement and testimony as an application to 
reopen the claim, which is referred to the RO for appropriate 
action.  

The claim of service connection for a low back disability and 
the claim for increase for bilateral hearing loss are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in March 1958, the RO denied the 
claim of service connection for a left knee disability; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision.  

2. The additional evidence presented since the rating 
decision in March 1958 by the RO includes evidence that is 
not cumulative or redundant of evidence previously considered 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3. The medical evidence shows that the current left knee 
disability was first clinically manifest many years after the 
veteran's discharge from service in September 1957, and there 
is no competent medical evidence showing that the left knee 
disability is related to a disease, an injury, or an event of 
service origin.  

4. The medical evidence shows that the current right knee 
disability was first clinically manifest many years after the 
veteran's discharge from service in September 1957, and there 
is no competent medical evidence showing that the right knee 
disability is related to a disease, an injury, or an event of 
service origin.  

5. Frostbite of the right upper extremity and left upper 
extremity is not currently shown.  

6. The medical evidence shows that the current cervical spine 
disability was first clinically manifest many years after the 
veteran's discharge from service in September 1957, and there 
is no competent medical evidence showing that the cervical 
spine disability is related to a disease, an injury, or event 
of service origin.  

7. Since the effective date of the award, post-traumatic 
stress disorder is productive of a disability picture that 
equates to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior or self-
care; his disability picture is without evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation; and difficulty in 
establishing and maintaining effective work and social 
relationships.

8. The scars of the right hand with retained metallic foreign 
bodies are shown to be superficial without tenderness or pain 
or other complication, and measuring less than 6 square 
inches; the right hand has normal functioning including a 
firm grip and fist.  

9. The scars of the face, right angle of the mouth, and upper 
lip, are shown to be barely visible, non-disfiguring, 
superficial, not elevated or depressed, of normal color and 
texture, stable, and measuring less than 5 inches long and 1/4 
inch wide; the scars are without pain and do not adhere to 
underlying tissue or limit the function of the parts 
affected.   




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for a left knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

2. A left knee disability is not due to disease or injury 
that was incurred in or aggravated by service, and 
degenerative changes of the left knee may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3. A right knee disability is not due to disease or injury 
that was incurred in or aggravated by service, and 
degenerative changes of the right knee may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

4. Frostbite of the right upper extremity and left upper 
extremity is not due to disease or injury that was incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

5. A cervical spine disability is not due to disease or 
injury that was incurred in or aggravated by service, and 
degenerative joint disease of the cervical spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 1154(b), 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

6. The criteria for an initial rating of 30 percent for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).    



7. The criteria for a rating higher than 10 percent for scars 
of the right hand with retained metallic foreign bodies have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.73, 4.118, Diagnostic Codes 5309, 7801, 
7802, 7803, 7804, 7805 (effective prior to and on August 30, 
2002).  

8. The criteria for a compensable rating for scars of the 
face, right angle of the mouth, and upper lip, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.73, 4.118, 4.124a, Diagnostic Codes 5325, 7800, 
7803, 7804, 7805, 8207 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

As the application to reopen the claim of service connection 
for a left knee disability is resolved in the veteran's favor 
no further action is required to comply with the VCAA. 

As for the other claims, not remanded to the RO, the Board 
finds compliance with the VCAA for the following reason. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As for the claim for increase for post-traumatic stress 
disorder, in September 2004, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for post-traumatic stress disorder.  Where 
as here service connection has been granted and an initial 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for increase for post-traumatic 
stress disorder.  Dingess at 19 Vet. App. 473.  

In regard to the other claims, the RO provided pre-
adjudication VCAA notice by letters, dated in April 2001 
(frostbite, knees, and cervical spine) and June 2004 (facial 
scars), as well as post-adjudication VCAA notice by letter, 
dated in June 2004 (right hand scars).  The notice included 
the type of evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notice also included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence showing that the service-connected condition had 
worsened.  

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence, which includes evidence in his possession, 
that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the claim).  

As for the degree of disability assignable and effective date 
of the claims, the RO sent notice in a letter, dated in March 
2006.  In any event, as the claims of service connection are 
denied, no disability rating or effective date can be 
assigned as a matter of law, so there can be no possibility 
of any prejudice to the veteran with respect to any defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.  

As for the claims for increase, to the extent that the VCAA 
notice did not include the degree of disability assignable, 
at this stage of the appeal, when the veteran already has 
notice of the rating criteria, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claims, and any deficiency as 
to VCAA compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). 

To the extent that the VCAA notice came after the initial 
adjudication in June 2001, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

However the veteran had a meaningful opportunity to 
participate effectively in the processing of the claims.  
That is, he had the opportunity to submit additional argument 
and evidence.  Also, the claims have been readjudicated 
following the content-complying notice, as evidenced by the 
supplemental statements of the case in December 2004, May 
2006, and November 2006.  For these reasons, there is no 
prejudice to the veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The veteran has not 
identified any additionally available evidence, such as 
private medical records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in May 2001 (cold 
injury), January 2004 (right hand scars, knees, frostbite, 
cervical spine), July 2005 (PTSD), September 2005 (scars of 
the face), and October 2005 (right hand scars), specifically 
to evaluate the nature, etiology, and severity of the 
disabilities at issue.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen 

In a rating decision in March 1958, the RO denied service 
connection for a left knee disability, on the basis that it 
was not shown on a current VA examination.  In a letter, 
dated in March 1958, the RO notified the veteran of the 
adverse determination and of his procedural and appellate 
rights.  The notice included the veteran's right to appeal 
the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the veteran did not indicate his disagreement within the 
allotted timeframe, the rating decision by the RO in March 
1958 became final by operation of law.  

The claim, however, may be reopened if new and material 
evidence is presented.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 3.156.  

The evidence of record at the time of the March 1958 rating 
decision included service medical records and a VA 
examination.  Service medical records showed that in January 
1957 the veteran sustained lacerations and contusion of the 
left knee as a result of a motor vehicle accident.  At the 
time of a VA examination in January 1958, there was no 
complaint, clinical finding, or diagnosis of a left knee 
disability. 

As the unappealed rating decision of March 1958 became final 
based on the evidence then of record, new and material 
evidence is required to reopen the claim.  See 38 U.S.C.A. § 
5108.  

In January 2001, the veteran claimed service connection for a 
knee disability.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).  

The definition of new and material evidence has since been 
amended, but the amended version does not apply to the 
veteran's claim because the claim was received prior to the 
change in the regulation. 

After reviewing the record, the Board finds that the 
additional evidence presented since the rating decision in 
March 1958, which consists of VA records, constitutes new and 
material evidence sufficient to reopen the claim.  

The VA medical records show that on VA examination in January 
2004 the veteran complained of pain and weakness of the left 
knee.  X-rays of the knee showed degenerative changes and the 
diagnosis was degenerative changes.  This evidence is new and 
material because it is probative of the issue of whether the 
veteran has a current diagnosis of a left knee disability 
that may be related to service, the absence of which was the 
basis for the prior denial of the claim.  

For this reason, the additionally evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

As the Board finds that new and material evidence has been 
presented since the rating decision by the RO of March 1958, 
denying the claim of service connection for a left knee 
disability, the claim is reopened.  The Board proceeds to 
adjudicate the claim on merits. 

II.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  




Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

There is a three-step analysis in cases where a combat 
veteran seeks benefits pursuant to 38 C.F.R. § 3.304:  1)  
Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service"; 2)  Is the proffered evidence 
"consistent with the circumstances, conditions, or hardships 
of such service"; and 3) Once these the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can meet the burden of showing "clear and 
convincing evidence to the contrary."  

Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Medical evidence of a current 
disability and a nexus to service is still required.  See 
Wade v. West, 11 Vet. App. 302, 306 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Left and Right Knees

The veteran asserts that he has disabilities involving the 
knees that are attributable to his period of service.  He 
testified that he had a lot of falls in the mountains of 
Korea during his combat service and that he also sustained 
injury to the knees in a motor vehicle accident in January 
1957.  He stated that his knees have bothered him ever since 
service.  




The service medical records shows that the veteran was 
diagnosed in September 1950 with strain of the right knee, 
cause unknown.  In January 1957, he was involved in a motor 
vehicle accident, and according to one record he sustained 
superficial abrasions to the knees, among other injuries.  
Other treatment records indicate swelling and multiple 
abrasions of the left knee only.  The final diagnosis was 
lacerated wound of the left knee without artery or nerve 
involvement.  At the time of the separation physical 
examination in August 1957, the veteran did not complain of 
any knee problems and his lower extremities were clinically 
evaluated as normal.  
 
After service, on VA examination in January 1958, there was 
no complaint, finding, or diagnosis of a right knee or left 
knee disability.  On VA examination in January 2004, the 
veteran stated that he had a bilateral knee condition that 
was secondary to his motor vehicle accident in service.  He 
complained of pain and weakness of the knees.  Physical 
examination did not show any particular findings except for 
complaints of bilateral peripatellar discomfort of a 
nonspecific nature.  X-rays of the knees showed minimal 
degenerative changes.  The diagnosis was bilateral knee 
degenerative changes, age-related, without subluxation or 
instability pattern.  The examiner reviewed the record, 
making specific references to the knee treatment in service, 
and expressed the opinion that the bilateral knee condition 
was not due to service.  VA records are devoid of any 
treatment of a chronic knee disability.  
 
The medical evidence, as discussed, shows that the veteran is 
currently diagnosed as having bilateral knee degenerative 
changes.  This disability, however, was initially manifest 
decades after his discharge from service in September 1957 
and well beyond the one-year presumptive period for 
manifestation of arthritis as a chronic disease.  The absence 
of documented complaints of a left knee or right knee 
disability from service until many years later weighs against 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  



Even if it is presumed that the veteran, as a combat veteran, 
suffered knee injury during combat service, 38 U.S.C.A. 
§ 1154(b), to substantiate the claims there still must be 
medical evidence of a current disability and a nexus to 
service.  The requirement of a medical nexus has not been 
satisfied in this case.  There is no favorable medical 
evidence showing that the veteran's current left knee and 
right knee disability is related to service.  The VA examiner 
in January 2004 considered the veteran's bilateral knee 
injuries in service but discounted a relationship between the 
current condition and the in-service notations of knee 
injury.  

To the extent that the veteran relates a left knee and right 
knee disability to injury in service, where as here the 
determinative issue involves a question of a medical 
causation, competent medical evidence is required to 
substantiate the claims.  The veteran, as a lay person, is 
not competent to offer an opinion on medical causation and, 
consequently, his statements to the extent that he relates a 
left knee and right knee disability to service does not 
constitute competent medical evidence. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

Also although the veteran is competent to describe symptoms 
of an injury, that is, symptoms capable of lay observation, 
the veteran is not competent to make a medical diagnosis of a 
condition that is medical in nature, that is, not capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence that relates a current left knee or right knee 
disability to service, the preponderance of the evidence is 
against the claims, and the reasonable-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Frostbite of the Upper Extremities

The veteran contends that he sustained a cold injury to the 
right and left upper extremities during his combat service in 
Korea, and that he currently has residuals from such 
frostbite.  

The veteran's service personnel records show that he served 
in the Army from December 1948 to September 1957, and that 
his service included a tour of duty in Korea.  He received 
the Combat Infantryman's Badge and Purple Heart, among other 
awards and decorations.  The Board has considered the fact of 
the veteran's combat status and his assertions that he 
suffered injuries during such service.  The veteran's 
assertions are consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The service medical records do not show any complaints, 
treatment, or diagnosis of frostbite of the upper 
extremities, with one possible exception.  In February 1951, 
the veteran's right hand was wounded by shrapnel, and on one 
record in reference to treatment of the right hand there was 
a notation of "frostbite 1°" (or first-degree frostbite).  
It is not clear if this refers to the right hand, upper 
extremities, or lower extremities.  Otherwise, the service 
records are negative for frostbite, or cold injury.  

After service, the medical records do not show any diagnosis 
of frostbite of the upper extremities or residuals therefrom.  
On VA examination in January 2004, the examiner specifically 
noted that evidence of frostbite in the upper extremities was 
not present.  He also noted the shrapnel injuries to the hand 
and expressed the opinion that there was no clinical 
indication of frostbite to the hands.  

As the record stands, there is no satisfactory proof that the 
veteran has a current diagnosis of frostbite or residuals 
therefrom of the upper extremities.  In fact, the only 
possible reference to frostbite of the upper extremities 
appears on a service medical record, but there has been no 
clinical finding of the condition since service.  In order to 
establish service connection, there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Even if it is presumed that the veteran, as a combat veteran, 
suffered frostbite to the upper extremities during combat 
service, as he claims, to substantiate the claim there still 
must be medical evidence of a current disability and a nexus 
to service.  These requirements have not been satisfied in 
this case.  

To the extent that the veteran relates frostbite of the upper 
extremities to service, where as here, the determinative 
issue involves a question of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on medical causation, and consequently his statements and 
testimony to that effect do not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Also although the veteran is competent to describe symptoms 
of an injury, that is, symptoms capable of lay observation, 
the veteran is not competent to make a medical diagnosis of a 
condition that is medical in nature, that is, not capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of current frostbite of the right and left 
extremities or residuals therefrom, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Cervical Spine Disability

The veteran claims that he has a disability of the cervical 
spine that is attributable to his period of service.  He 
testified that he was involved in two motor vehicle accidents 
during service - in 1951 and 1957 - and that he sustained a 
whiplash injury to his neck.  He stated that his neck has 
bothered him ever since service.  

The service medical records shows that the veteran was seen 
for neck pains in July 1951.  No cause or diagnosis was 
given.  In April 1957, the veteran was seen with complaints 
of neck pain, among other things.  It was noted that the neck 
pain was possibly a residual of whiplash neck strain from a 
January 1957 motor vehicle accident.  No formal diagnosis was 
given, but physical therapy was prescribed.  At the time of 
the separation physical examination in August 1957, the 
veteran did not complain of any cervical spine problems and 
his spine was clinically evaluated as normal.  
 
After service, the records show that on VA examination in 
January 1958 the veteran complained of neck pain.  On 
physical examination of the spine, only a finding of low back 
pain was mentioned on the report.  There was no diagnosis 
given in relation to the spine.  

VA records show that a March 1974 radiographic report 
indicated minimal degenerative changes in the cervical spine, 
which were found to be consistent with the veteran's age.  In 
November 1982, the veteran was diagnosed with chronic neck 
pain, nonspecific.  In May 1983, he was diagnosed with 
chronic neck pain.  In August 1989, the veteran was seen in a 
rheumatology consult with complaints of pain in the neck and 
X-ray evidence of cervical spondylosis.  It was reported that 
the veteran had a 30-year history of chronic pain radiating 
from the neck to the head.  Another record from the 
rheumatology clinic, dated in October 1989, indicates that 
the veteran reported pain in the neck that was present since 
1969.  The diagnosis in October 1993 was chronic cervical 
spine pain secondary to degenerative joint disease.  

In an August 1994 statement, a VA physician indicated that 
the veteran had degenerative joint disease of the spine.  
Cervical spine X-rays in March 2000 and an MRI in April 2001 
showed degenerative disc and joint disease of multiple 
levels.  

On VA examination in January 2004, the veteran complained of 
constant neck pain.  He reported that he had a cervical spine 
problem from two motor vehicle accidents in service, as well 
as from a fall down a hill in Korea.  The examiner noted that 
a review of the claims file did not substantiate the 
veteran's recollected history of neck pain.  Physical 
examination of the cervical spine was largely negative, but 
the veteran did complain of deep tissue discomfort.  X-rays 
of the cervical spine revealed multi-level degeneration, 
anterior spur formation, and decreased height.  The diagnosis 
was spondylosis of the cervical spine without radiculopathy.  

The examiner reviewed the record, including service medical 
records, and expressed the opinion that the veteran's current 
cervical spine disability appears to have occurred at the 
earliest in 1959, this being from the veteran's report in 
1989 of a 30-year history of neck pain, or later with 
documentation in 1989 of cervical spondylosis.  The examiner 
concluded that the veteran's cervical spine disability was 
age-related and not due to service.  

The medical evidence, as discussed, shows that the veteran is 
currently diagnosed as having cervical spondylosis.  This 
disability, however, was initially manifest years after his 
discharge from service in September 1957, and well beyond the 
one-year presumptive period for manifestation of arthritis as 
a chronic disease.  The absence of documented complaints of a 
cervical spine disability from service until many years later 
weighs against the claim.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

Even if it is presumed that the veteran, as a combat veteran, 
suffered neck injury during combat service (see 38 U.S.C.A. 
§ 1154(b)), to substantiate the claim there still must be 
medical evidence of a current disability and a nexus to 
service.  

The requirement of a medical nexus has not been satisfied in 
this case.  There is no favorable medical evidence showing 
that his current cervical spine disability is related to 
service.  

The VA examiner in January 2004 considered the veteran's 
report of neck complaints in service but discounted a 
relationship between the current condition and the in-service 
notations of neck pain.  

To the extent that the veteran relates a cervical spine 
disability to injury in service, where the determinative 
issue involves a question of a medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on medical causation, and consequently his statements and 
testimony to that effect do not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Although the veteran is competent to describe symptoms of an 
injury, that is, symptoms capable of lay observation, the 
veteran is not competent to make a medical diagnosis of a 
condition that is medical in nature, that is, not capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence that relates a current cervical spine disability to 
service, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

III. Claims for Increase

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Post-Traumatic Stress Disorder 

The criteria for post-traumatic stress disorder are found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence 
considered in determining the level of impairment from post-
traumatic stress disorder under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  

Post-traumatic stress disorder has been rated 10 percent 
disabling ever since the effective date of service connection 
in August 2004.  The criteria for the next higher rating, 30 
percent, are:  occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The criteria for the next higher rating, 50 percent rating, 
are: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The relevant evidence in this case consists of VA, a report 
of VA examination report, and statements and testimony of the 
veteran and his brother.  In regard to medical evidence, the 
veteran underwent a VA examination in July 2005, at which 
time his diagnoses were anxiety disorder (not otherwise 
specified), major depressive disorder (recurrent, without 
full interepisode recovery), and alcohol dependence (in full 
sustained remission).  The Global Assessment of Functioning 
(GAF) score was 60.  He has also received continuous therapy 
at the VA.  On an initial consultation with the VA in October 
2004, his GAF score was 50.  Subsequent outpatient records 
generally do not provide GAF scores.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 51 to 60, for 
example, reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

In this case for the period in question, the veteran's GAF 
scores denote from  moderate to serious impairment, although 
the scores fall in a relatively narrow range from 50 to 60.  
Further, the more recent the score of 60 in July 2005 denotes 
less severe impairment than the score of 50 on the initial VA 
consultation in October 2004.  It is the responsibility of 
fact finder to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  

Taking the medical evidence as a whole, it appears that the 
veteran's mental condition has remained relatively static, as 
will be discussed in relation to symptom manifestations.  
Thus, a single evaluation, rather than "staged ratings" as 
will be noted herein below, is proper from the effective date 
of service connection.  In any event, the Board notes that a 
disability rating depends on evaluation of all the evidence, 
and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.  

The Board also notes that at the time of the VA examination 
in July 2005, the examiner noted that the veteran did not 
appear to meet all the criteria for a diagnosis of post-
traumatic stress disorder, although given the veteran's 
history it seemed clear that he had suffered for many years 
with post-traumatic stress disorder.  In view of the 
examiner's remarks that the veteran's problems with 
depression appeared to be clearly tied to his military 
service to include the deaths of fellow soldiers he witnessed 
in Korea, and given that subsequent VA records documenting a 
diagnosis of post-traumatic stress disorder, the Board 
proceeds to determine whether a higher rating is in order for 
the veteran's psychiatric impairment without differentiating 
among symptoms of post-traumatic stress disorder, depression, 
and depressive disorder.  

In evaluating all the evidence, the Board finds that the VA 
medical evidence of record overall reflects that the 
veteran's symptoms of post-traumatic stress disorder are such 
that his everyday life and his ability to function are 
affected to a degree that more nearly approximates the 
schedular criteria for a 30 percent rating.  That is, the 
evidence shows that his psychiatric symptomatology is of such 
extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

For example, the clinical evidence from the VA examination 
report of July 2005 and VA records dating from 2004 
demonstrates in general the following about the veteran in 
relation to his service-connected mental disorder.  He 
experiences chronic depressed mood with frequent periods of 
sadness, feelings of worthlessness, and crying episodes.  He 
had sleep impairment with problems falling asleep and 
frequent nightmares.  In terms of his thought processes, he 
was coherent, logical, and goal directed.  There was no sign 
of delusions or hallucinations.  His dress and grooming were 
appropriate and he was capable of maintaining minimal 
personal hygiene.  He was alert and oriented to person, 
place, and time.  His speech was clear and understandable.  
He reported no problems with panic attacks.  There were no 
gross memory difficulties at the time of the VA examination, 
aside from remembering the timeframe of some events in his 
life.  

The examiner commented that the veteran's reported memory 
problems appeared likely to be related to normal age-related 
reduction and possibly emotional stress at times.  Evaluation 
of the veteran's memory problems in October 2005 showed that 
he had mild cognitive impairment with mild memory problems.  
In August 2006 a poor memory was noted. 

Moreover, the veteran no longer had the problems that he 
previously had in terms of relating to and getting along with 
others.  He was feeling better and generally happier in the 
last 10 to 15 years.  His prior problems with easy 
irritability and anger outbursts had abated to a degree, as 
he has learned to disengage from the troublesome situation.  
He was in a long-term, satisfying marriage and had been 
retired since 1969 after a back injury.  His leisure pursuits 
and activities consisted of fishing and hunting at times.  

The VA examiner in 2005 commented that the record suggested 
that the veteran's degree of impairment in the past was quite 
severe but that his impairment in the present timeframe fell 
in the moderate range, which was consistent with the reports 
of his treating psychiatrist.  

These clinical findings are consistent with the statements of 
the veteran and his brother, which includes testimony to the 
effect that the veteran was observed to be nervous, 
depressed, and emotionally low to the point of crying.  In 
sum, the severity of the veteran's disability picture is such 
that a 30 percent rating is warranted under Diagnostic Code 
9411.  

The objective evidence, however, does not show that the 
veteran's post-traumatic stress disorder meets the criteria 
for a 50 percent rating under Diagnostic Code 9411.  The 
record overall does not reflect symptoms of post-traumatic 
stress disorder that more nearly approximate or equate to the 
criteria for a 50 percent rating.  For example, there is 
little or no objective evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the evidence clearly demonstrates 
that the veteran has definite social and occupational 
impairment attributable to his service-connected mental 
disorder since the effective date of service connection, his 
overall symptomatology is not consistent with the criteria 
for a 30 percent disability rating under Diagnostic Code 
9411.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in August 2004, 
clinical findings demonstrate that the veteran meets the 
criteria for a 30 percent rating and no higher rating.  



Scars of the Right Hand and Scars of the Face

Right Hand

The scar of the right hand with retained metallic foreign 
bodies was rated noncompensably under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  This condition was the result of shell 
fragment wounds and was evaluated based on its residuals, 
that is, scars.  Then, during this appeal as a consequence of 
evaluating the veteran's complaints of right hand pain, the 
RO in a December 2004 rating decision, granted a 10 percent 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5309, for 
impairment of muscle group IX, involving intrinsic muscles of 
the hand.   

The provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The provisions of 38 C.F.R. § 4.56(d) 
directs, in pertinent part, that under diagnostic codes 5301 
through 5323 [except 5309], disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  

The criteria under 38 C.F.R. § 4.73, Diagnostic Code 5309, 
provide evaluations for disability of Muscle Group IX, the 
intrinsic muscles of the hand: thenar eminence; short flexor, 
opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  

The Note provides that the hand is so compact a structure 
that isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
The injury is rated on limitation of motion, with a minimum 
10 percent.  

As noted, the veteran's right hand muscle injury residuals 
are currently rated at the minimum 10 percent rating.  To 
satisfy the criteria for a higher rating under various hand 
limitation of motion codes, there must be unfavorable 
ankylosis of multiple digits (Diagnostic Codes 5216-5219), 
favorable ankylosis of certain multiple digits (Diagnostic 
Codes 5220-5223), unfavorable ankylosis of the thumb 
(Diagnostic Code 5224), or limitation of motion of the thumb 
with a gap of more than 2 inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers 
(Diagnostic Code 5228).  

The medical evidence, however, does not demonstrate the 
clinical findings as would be required for a 20 percent 
rating under Diagnostic Code 5309.  For example, at the time 
of a VA examination in January 2004, despite foreign metallic 
bodies noted in the soft tissue on X-ray, the veteran was 
able to make a firm grip and fist.  It was also noted that 
there was a symmetrical grip and strength with pulling, 
grasp, and grip.  The examiner remarked on the veteran's 
complaints of decreased grip, range of motion, and grasp 
deficits in the right hand, but rendered a diagnosis of 
normal functioning with the right hand.  The examiner also 
noted that the veteran had age-related arthritis in his 
hands, which was not related to the shell fragment wounds 
sustained in service.  Moreover, the VA outpatient records do 
not show clinical findings that would meet the criteria for a 
higher rating.  Thus, the current 10 percent rating, and no 
higher rating, under Diagnostic Code 5309 is proper.  

To satisfy the criteria for a separate compensable rating for 
scar residuals, there must be the following:  a superficial 
scar, which is painful on examination (Diagnostic Code 7804); 
a superficial, unstable scar, that is, one where, for any 
reason, there is frequent loss of covering of skin over the 
scar (Diagnostic Code 7803); a scar, other than on the head, 
face, or neck, that is deep or that causes limited motion but 
involves an area or areas exceeding 6 square inches 
(Diagnostic Code 7801); or a scar, other than on the head, 
face, or neck, that is superficial and that does not cause 
limited motion but involves an area or areas of 144 square 
inches or greater (Diagnostic Code 7802).  Further, other 
scars are rated on the limitation of function of the part 
affected (Diagnostic Code 7805).  

The medical evidence, however, does not demonstrate that the 
veteran's right hand scars are of such severity to warrant a 
10 percent rating under the codes for evaluating scars.  For 
example, at the time of a VA examination in October 2005, two 
right hand scars were described as trivial, barely visible, 
and superficial.  There was no tenderness, pain to palpation, 
constriction or limitation of motion associated with the 
scars.  

They were located on the dorsum of the hand and measured one 
inch long and two inch long (scar width was "nil").  They 
were not discolored.  There was no elevation, depression, or 
other complications associated with them such as 
inflammation, edema, or keloid formation.  The examiner 
diagnosed the scars as asymptomatic.  As shown by these 
clinical findings, the veteran's right hand scars do not 
satisfy the criteria for a compensable rating under any of 
the applicable criteria.  

The Board notes that in regard to right hand scarring, the 
veteran's claim was received prior to amendments that were 
made to the regulatory provisions containing the criteria for 
evaluating the skin, effective on August 30, 2002.  See 67 
Fed.Reg. 49590 (2002).  Previous criteria, however, were not 
much different than that of the present criteria.  Under the 
old criteria, a separate compensable rating for scar 
residuals is in order for the following:  a superficial scar, 
which is superficial and poorly nourished, with repeated 
ulceration (Diagnostic Code 7803); or a superficial scar, 
which is tender and painful on objective demonstration 
(Diagnostic Code 7804).  Further, other scars are rated on 
the limitation of function of the part affected (Diagnostic 
Code 7805).  In this case, given the right hand scars, as 
described above, the criteria for a compensable rating for 
scarring under the old criteria are not satisfied.   

For the foregoing reasons, the preponderance of the evidence 
is against the claim for a higher rating for the service-
connected right hand disability, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Face

The service-connected scars of the face, right angle of the 
mouth, and upper lip, have been rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7800, for disfigurement of 
the head, face, or neck.  



The scars have been noncompensable ever since service 
connection was established in September 1957.  Service 
medical records show that the scars are the residuals of a 
penetrating shell fragment wound sustained in February 1951.  
Records indicate that there was no artery or nerve 
involvement associated with the injury, and the veteran was 
returned to duty in March 1951.  At the time of his discharge 
physical examination in August 1957, small scars were noted 
on the face and neck.  At the time of a VA examination in 
January 1958, the veteran complained of neck pains and 
cramps.  Examination disclosed no limitation found.  There 
were perceptible small scars of the outer angle of the mouth 
and upper lip.  

While the RO has not specifically evaluated the veteran's 
residuals of a shell fragment injury to the face under 38 
C.F.R. § 4.73, Diagnostic Code 5325, for muscle impairment, 
the Board considers such criteria applicable.  Under Code 
5325, for injury to the facial muscles, functional impairment 
is evaluated as seventh (facial) cranial nerve neuropathy 
(38 C.F.R. § 4.124a, Diagnostic Code 8207), disfiguring scar 
(38 C.F.R. § 4.118, Diagnostic Code 7800), etc., with a 
minimum 10 percent rating for interference with mastication.  

Thus, to satisfy the criteria for a compensable rating (i.e., 
10 percent), there must be the following:  moderate, 
incomplete paralysis of the seventh (facial) cranial nerve 
(Diagnostic Code 8207); a superficial scar, that is, one not 
associated with underlying soft tissue damage, which is 
painful on examination (Diagnostic Code 7804); a superficial, 
unstable scar, that is, one where, for any reason, there is 
frequent loss of covering of skin over the scar (Diagnostic 
Code 7803); or disfigurement of the head, face, or neck with 
one characteristic of disfigurement (Diagnostic Code 7800).  
Further, other scars are rated on the limitation of function 
of the part affected (Diagnostic Code 7805).  

The eight characteristics of disfigurement are:  scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1) (2007).  

Pertinent medical evidence includes a VA examination report 
of September 2005.  On that examination, scars were noted on 
the face and neck.  They were described as follows:  a barely 
visible, non-disfiguring scar on the right cheek (.5 cm x 
1mm); a barely visible, non-disfiguring scar of the right 
nasolabial fold (.5 cm x 1 mm); and a scar of the anterior 
neck, left to midline (3 mm) with palpable subcutaneous 
shrapnel/granuloma, nontender.  There was no pain, adherence 
to underlying tissue, or instability associated with the 
scars.  There was no elevation or depression of the surface 
contour of the scar on palpation.  The texture and color of 
the skin were normal.  The scars were superficial and without 
inflammation, edema, or keloid formation.  For the facial 
scars, there was no gross distortion or asymmetry of any 
features.  There were no areas of induration or inflexibility 
of the skin, and there was no limitation of motion or other 
limitation of function caused by the scars.  VA examination 
and outpatient records in the file do not show scar-related 
findings that are inconsistent with those of the VA 
examination, nor do they show any complaints or objective 
findings relevant to neuropathy of the facial nerves.  

As shown by the clinical findings, the veteran's scars do not 
satisfy the criteria for a higher rating under any of the 
applicable criteria.  The veteran has claimed that his teeth 
and jaw were also injured by shrapnel in service and that he 
wears dentures due to dental injury.  It is noted that the RO 
addressed the veteran's claimed dental trauma in a February 
2005 rating decision (he did not appeal this denial).  

For the foregoing reasons, the preponderance of the evidence 
is against the claim for a higher rating for the service-
connected facial scars, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  




ORDER

As new and material evidence has been received, the claim of 
service connection for a left knee disability is reopened, 
and to that extent the appeal is granted.

On the merits, service connection for a left knee disability 
is denied.  

Service connection for a right knee disability is denied.  

Service connection for frostbite of the right upper extremity 
and left upper extremity is denied.  

Service connection for a cervical spine disability is denied.  

An initial rating of 30 percent for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits. 

A rating higher than 10 percent for scars of the right hand 
with retained metallic foreign bodies is denied.  

A compensable rating for scars of the face, right angle of 
the mouth, and upper lip, is denied.  


REMAND

Regarding the low back disability, during service the veteran 
complained of back pains in July 1951.  He was discharged 
from service in September 1957, and at the time of a January 
1958 VA examination, he complained of much low back pain 
during evaluation of his spine.  There was no diagnosis given 
relating to the low back.  Since then, the veteran sustained 
a back injury on the job in 1970 and has subsequently 
undergone two surgeries on his lumbar spine.  

At the time of a VA examination in January 2004, the examiner 
rendered an opinion concerning the etiology of the cervical 
spine but did not evaluate the lumbar spine.  The veteran has 
not been afforded a VA examination to ascertain the etiology 
of his current low back condition.  

Regarding the bilateral hearing loss claim, by rating 
decision in October 2004, the RO granted service connection 
for bilateral hearing loss, and assigned a noncompensable 
evaluation.  In statements dated in December 2004 and April 
2005, the veteran claimed an increased rating for his 
service-connected disability.  In a January 2006 rating 
decision, the RO denied an increased rating for bilateral 
hearing loss.  In a statement received by the RO in January 
2006, the veteran expressed disagreement with the RO's 
decision.  As a statement of the case has not yet been 
issued, a remand is necessary.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Regarding the claim of service 
connection for a low back disability, 
ensure VCAA compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2. Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that the current 
low back disability is related to the 
veteran's period of service from December 
1948 to September 1957.  The claims folder 
should be made available to the examiner 
for review.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  

Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

3. Furnish the veteran a statement of the 
case on the claim of an increased 
(compensable) rating for bilateral hearing 
loss.  

4. After completing the above development, 
adjudicate the claims.  If any benefit 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


